Motion referred to the court that rendered the decision. [See 260 App. Div. 1035.] Present — Lazansky, P. J., Hagarty, Carswell, Johnston and Taylor, JJ. Motion for reargument granted and upon reargument the judgment of conviction of the Court of Special Sessions of the City of New York, Borough of Brooklyn [County of Kings], convicting defendant of the crime of conspiracy to obstruct justice and to cheat and defraud, is modified by reducing the term of imprisonment to the period already served; and, as thus modified, the judgment is unanimously affirmed. No opinion. Present — Lazansky, P. J., Johnston, Adel, Taylor and Close, JJ.